DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, the claim recites the limitation of “avoiding fluctuations of the total pressure of the suctioned gas at the sensor of more than 10 percent” in lines 11-12. It is not clear as to how this avoidance takes place or what controls it and therefore the claims is not enabled.
	Claims 2-7 are rejected for the same reasons due to their dependency thereon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 5-6 of the claim recite the phrase “which is” multiple times, however it is unclear as to which previous element is being further limited by the limitations which follow. For example, the phrase “which is connected” could refer to 
The claim further recites the limitation of “avoiding fluctuations” however it is unclear as to how this is accomplished or how the step would be carried out.
Regarding claim 6, the claim recites the limitation of a “comparison measurement of the test gas” although it is not clear as to what the test gas is being compared to.
Claims 2-5 and 7 are rejected for the same reasons due to their dependency thereon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liepert US Patent Application Publication 2008/0202210 (hereinafter referred to as Liepert).
Regarding claim 1, Liepert discloses a method for distinguishing a test gas escaping from a leak in a test object 26 from an interfering gas in the environment of the test object during sniffing leak detection comprising the steps of suctioning gas from the environment of the test object in the region of the outer surface of the test object using a In re Aller, 105 USPQ 233 (CCPA 1955). Liepert further teaches measuring the test gas partial pressure by means of the sensor (paragraph 0039) and indicating (at signal processor 24) that the test object has a leak if the measured gas concentration (partial pressure at the sensor) varies to exceed a threshold value (for example zero) following the variation of the suctioned gas flow.
Regarding claim 2, since the leak sensor of Liepert determines the presence of a leak, it would further determine the absence of a leak when the threshold value is not met and therefore an indication of no leak would be provided.
Regarding claim 3, the period of Liepert is 10 to 500 milliseconds which is within the 1Hz to 20Hz range claimed.
claim 4, Liepert discloses reducing the pressure in paragraph 0029 but does not explicitly disclose the pressure as 90 to 110 percent of the total pressure as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have used any desired range of pressures less than the atmospheric such as 90 percent to ensure a desired suction is formed that accurately samples the area surrounding the test object and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 6, the first measurement of Liepert would provide a comparison measurement of the test gas partial pressure without varying the flow intensity of the suctioned gas flow as claimed.
Regarding claim 7, the pressure of the atmosphere of Liepert would be standard and fall within the range of 900 to 1100 mbar as claimed. 

Regarding claim 8, Liepert discloses a sniffing leak detector comprising a sniffer (paragraph 0029) which would include a suction opening, a gas pump 72, a sensor 22 determining the test gas partial pressure of the test gas to be detected (paragraph 0039) a gas line path 10 connecting the suction opening, the sensor, and the gas pump, a control device 98 designed to repeatedly vary the flow intensity of the suction gas flow to set the total pressure of the suctioned gas flow at the sensor to a pressure (paragraph 0037). Liepert discloses reducing the pressure in paragraph 0029 but does not explicitly disclose the pressure as 80 percent of the total pressure as claimed or the fluctuations as being less than 10 percent. It would have been obvious to one of In re Aller, 105 USPQ 233 (CCPA 1955). Liepert further teaches measuring the test gas partial pressure by means of the sensor (paragraph 0039) and using an evaluation device 24 to determine whether the test object has a leak if the measured gas concentration (partial pressure at the sensor) varies to exceed a threshold value (for example zero) following the variation of the suctioned gas flow.
Regarding claim 9, the sensor of Liepert is downstream of the pump 72 as claimed.
Regarding claims 10 and 11, Liepert discloses prior art as using a capillary tube (paragraph 0043) in the system to control (throttle) helium transmission. It would have been obvious to one of ordinary skill in the art at the time of filing to have used a similar quartz capillary tube to reduce the permeation rate of the testing device to a desirable level using simple and well known means since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007). Additionally, the length and diameter could be chosen by one of ordinary skill in the art at the time of filing to have used any desired sizes for the tube to ensure accurate sensing of the gas is performed since such a modification would have involved a mere change in the size In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liepert and Voss US Patent 5,469,732 (hereinafter referred to as Voss).
Regarding claim 5, Liepert discloses the claimed invention but does not explicitly disclose the demodulation of a flow intensity signal using a lock-in amplifier with a defined frequency reference and phase reference as claimed. Voss teaches a method for detecting a gas using a sniffer that discloses use of a similar amplifier (column 3, lines 45-62). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Voss with those of Liepert in order to provide a lock in amplifier which would help to manage interfering components in the pressure signals in the manner claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A SHABMAN/           Examiner, Art Unit 2861